Citation Nr: 1311617	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  05-28 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a prostate disorder.

2.  Entitlement to service connection for hyperacidity, to include gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for a respiratory disease, to include lung cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Gratz, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to April 1970, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and Combat Action Ribbon.  He served in the Reserves from April 1970 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, The Republic of the Philippines.  The claims file was subsequently transferred to the RO in New Orleans, Louisiana.

In his August 2005 substantive appeal, the Veteran requested a personal hearing at the RO.  The Veteran was informed by an August 2005 letter that his hearing was scheduled for October 3, 2005; however, he failed to appear at the hearing.  Therefore, the Veteran's request for a hearing is considered withdrawn.

In October 2011 and August 2009, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

The issues of entitlement to service connection for headaches and entitlement to service connection for a skin disorder were remanded in October 2011 along with the claim currently on appeal.  Following development conducted pursuant to the Board's October 2011 remand, the AOJ granted service connection for those disorders in a December 2012 rating decision.  As such are complete grants of the benefits sought on appeal, those issues are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In January 2013, the Veteran submitted a waiver of Agency of Original Jurisdiction (AOJ) consideration of any additional evidence.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The issues of (1) whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for erectile dysfunction, and (2) entitlement to service connection for urinary urgency incontinence have been raised by the record-see February 2013 Appellant's Post-Remand Brief, p. 2; October 2012 and November 2009 VA genitourinary examination reports-but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

By way of background, the Veteran filed his claims on February 19, 2004, the RO issued a rating decision in June 2004, the Veteran filed a notice of disagreement in June 2005, the RO issued a statement of the case in August 2005, and the Veteran also filed his substantive appeal in August 2005.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Service Connection for a Prostate Disorder

With respect to the Veteran's claim for service connection for a prostate disorder, VA initially provided him with a genitourinary examination in November 2009.  The Veteran reported having occasional burning on urination and testicular pain.  The VA examiner found that the Veteran's bladder, urethra, penis, testicles, prostate, spermatic cord, scrotum, seminal vesicles, and cremasteric reflex were all normal.  The examiner opined that all laboratory tests were negative, and that therefore the Veteran's reported non-specific lower urinary tract complaints were not significant, and were not related to his service in Vietnam.  The examiner recommended an appointment with a urologist for a more extensive evaluation.  In an addendum also dated November 2009, the VA examiner diagnosed the Veteran with chronic prostatitis, repeated that the Veteran's symptoms were not related to service in Vietnam, and again referred him to a urologist.

In an October 2011 remand, the Board noted that the Veteran's service treatment records show December 1969 treatment for mild prostatitis, and remanded for a new examination by a urologist as recommended by the November 2009 examiner.  VA provided a second examination on remand in October 2012.  Notwithstanding the express finding in the Board's October 2011 remand, the examiner erroneously indicated that the Veteran had no history of prostatitis.  On examination, the examiner found that the Veteran's penis, testes, epididymis, and prostate were normal.  The October 2012 VA examiner provided no opinion or rationale as to whether the Veteran's chronic prostatitis, as diagnosed by the November 2009 VA examiner, was related to his service, including to the December 1969 treatment for mild prostatitis.  On remand, the AOJ should obtain a medical opinion and rationale as to that question.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).

Service Connection for Hyperacidity, to include GERD

In June 2009, during the pendency of the claim, a private physician, M. Wegmann, MD, performed an upper gastrointestinal endoscopy of the Veteran's esophagus, stomach, and duodenum and/or jejunum.  Dr. Wegmann found that the Veteran's esophagus and duodenum were normal.  He diagnosed the Veteran with non-bleeding erosive gastropathy.

VA initially provided the Veteran with a stomach, duodenum and peritoneal adhesions examination in December 2009.  The Veteran reported experiencing a gastrointestinal disorder since around November 2008, including gnawing or burning pain weekly.  He reported taking Pantoprazole 40mg daily.  The VA examiner diagnosed the Veteran with non-bleeding erosive gastropathy and GERD, and opined that because the Veteran's gastrointestinal symptoms began at most one year ago, he could establish no relation to his military service.

In an October 2011 remand, the Board noted that the December 2009 VA examiner made no mention of the Veteran's May 1969 service treatment record showing stomach trouble and "burning in GI region," the July 1969 in-service treatment for stomach cramps and nausea, or the March 1970 notation of gastritis.  The Board noted that the examiner also ignored an August 1972 VA examination report noting stomach trouble.  On that basis, the Board remanded for a new VA medical opinion.

VA provided a second examination on remand in October 2012.  The Veteran discussed his in-service symptoms in 1969 and 1970, and stated that he has continued to have the same symptoms since his April 1970 discharge from service.  He reported that private clinicians treated his esophageal conditions from 1970 to 1980, but that they had since destroyed those records.  He also stated that he started getting treatment for his esophageal conditions from VA in 1980.  He reported that he was initially treated with Mylanta, was given Ranitidine in 1994, and continues to take Pantoprazole 40 mg daily.

The October 2012 VA examiner opined that:

While the [Veteran's] symptoms of GERD in service show consistensy [sic] with symptoms of GERD in published reports, he has no continued treatment for a diagnosed condition of GERD in service.  Even though his medications that relate to GERD are well documented in current CPRS, the objective evidence to support the diagnosed condition of GERD is not found in the UGIS study results of 10/26/12, i.e., the visualization of the Veteran's esophagus, stomach, and duodenum are normal in shape, size and movement, hence, the Veteran's claimed condition is inexistent.  Thus, by all evidence reviewed, it is as less as likely as not that...any current GERD is causally connected to the Veteran's service in any way, including but not limited to related to the noted in-service treatment several times for symptoms related to the Veteran's stomach, as well as similar symptoms reported shortly after service.

The October 2012 VA examiner based her negative nexus opinion as to the Veteran's GERD on the fact that an October 2012 visualization of his esophagus, stomach, and duodenum showed them to be normal in shape, size and movement, and thus GERD was nonexistent at that time.  However, this opinion is inadequate for VA purposes because the December 2009 VA examiner diagnosed the Veteran with GERD during the pendency of the claim (i.e., on or after February 19, 2004).  Therefore, a medical opinion is required as to whether it is at least as likely as not that the Veteran's diagnosed GERD during the pendency of the claim is related to his service, including to the May 1969, July 1969, and March 1970 findings.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Additionally, a medical opinion is required as to whether it is at least as likely as not that the Veteran's non-bleeding erosive gastropathy is related to his service.  On remand, the AOJ should obtain a medical opinion and rationale as to those questions.

Additionally, the AOJ should obtain the Veteran's VA treatment records for any gastrointestinal disorders since the onset of his treatment in 1980, which are not already of record in the claims file.

Service Connection for a Respiratory Disease, to include Lung Cancer

As an initial matter, the Board notes that the Veteran is already in receipt of service connection for a penetrating wound to the left posterior chest with skin graft, and, separately, for a scar as a residual of a shell fragment wound to the left anterior chest.

In May 2006-during the pendency of the claim-a VA radiologist diagnosed the Veteran with a left lower lung density, probably pleural in nature, and a metallic foreign body in the left chest.

VA initially provided the Veteran with a respiratory system examination in July 2006.  The Veteran reported experiencing shortness of breath since being wounded in service in 1968.  The VA examiner diagnosed him with residuals of a penetrating wound on the left posterior chest and left anterior chest with retained metallic foreign bodies.  The VA examiner characterized the Veteran's disorder as restrictive respiratory, with associated shortness of breath.  She provided no nexus opinion.

In an August 2009 remand, the Board found that VA treatment records dated August 2002 to November 2002-prior to the date of claim-included diagnoses of pulmonary tuberculosis and possible pneumonia and malignancy.  The Board found that the records do not contain a clear resolution of the possible diagnosis of lung cancer, or a clear opinion on the relationship, if any, between the Veteran's in-service injuries and his diagnosed respiratory disorders.

VA provided a second examination on remand in November 2009.  The Veteran reported experiencing a collapsed left lung secondary to his shrapnel injury in Vietnam.  He stated that he has some shortness of breath.  The VA examining physician opined that he was not able to identify any objective evidence of a respiratory disorder, and therefore there was nothing to relate to having an onset in service.

The November 2009 VA opinion is inadequate for VA purposes because the examiner did not provide a nexus opinion as to the VA radiologist's May 2006 diagnosis of a left lower lung density, probably pleural in nature, or as to the July 2006 VA examiner's diagnosis of a restrictive respiratory disorder with associated shortness of breath.  Because those diagnoses were made during the pendency of the claim (i.e., on or after February 19, 2004), a medical opinion is required as to whether it is at least as likely as not that those disorders are related to his service.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Additionally, to comply with the August 2009 remand, a medical opinion as to whether the Veteran has had lung cancer during the pendency of the claim (i.e., on or after February 19, 2004) is required.  If the Veteran has had lung cancer during that time, then a medical opinion is required as to whether it is at least as likely as not that the lung cancer is related to his service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his disabilities that are not already of record, including VA treatment records for any gastrointestinal disorders since the reported onset of his treatment in 1980.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements of the nature and onset of his prostate disorder, hyperacidity/GERD, respiratory disease and lung cancer symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms, to include whether the onset of the symptoms was during combat in Vietnam.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding records regarding the claimed prostate disorder with the claims folder, obtain medical opinions as to the following questions:

a)  Was the November 2009 VA examiner's diagnosis of chronic prostatitis was supported by the evidence of record?  Why or why not?

b)  If so, was the Veteran's chronic prostatitis related to his service, including to the December 1969 treatment for mild prostatitis?

The author of the medical opinion should give a reasoned explanation for all opinions provided.  A new prostate examination is not required unless the author of the medical opinion finds that it is necessary.

If the author is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After associating all outstanding records regarding the claimed hyperacidity and GERD with the claims folder, obtain medical opinions as to the following questions:

a)  Was Dr. Wegmann's June 2009 diagnosis of non-bleeding erosive gastropathy supported by the evidence of record?  Why or why not?

b)  Were the December 2009 VA examiner's diagnoses of non-bleeding erosive gastropathy and GERD supported by the evidence of record?  Why or why not?

c)  For each gastrointestinal diagnosis made on or after February 19, 2004 (e.g., non-bleeding erosive gastropathy and/or GERD), was the disorder related to service, including to the May 1969 service treatment record showing stomach trouble and "burning in GI region," the July 1969 in-service stomach cramps and nausea, and the March 1970 gastritis?

The author of the medical opinion should give a reasoned explanation for all opinions provided.  A new gastrointestinal examination is not required unless the author of the medical opinion finds that it is necessary.

If the author is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  After associating all outstanding records regarding the claimed respiratory disorders with the claims folder, obtain medical opinions as to the following questions:

a)  Was the May 2006 VA radiologist's diagnosis of a left lower lung density, probably pleural in nature, supported by the evidence of record?  Why or why not?

b)  Were the July 2006 VA examiner's findings of a restrictive respiratory disorder with shortness of breath supported by the evidence of record?  Why or why not?

c)  Has the Veteran had lung cancer on or after February 19, 2004?

d)  For each respiratory diagnosis made on or after February 19, 2004 (e.g., left lower lung density, restrictive respiratory disorder with shortness of breath, and/or lung cancer), was the disorder related to service, including to the shrapnel wound to his left chest?

The author of the medical opinion should give a reasoned explanation for all opinions provided.  A new respiratory examination is not required unless the author of the medical opinion finds that it is necessary.

If the author is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

6.  Then, after providing the Veteran adequate time to respond, and after conducting any further development deemed warranted, readjudicate the appeal.  In readjudicating the appeal, the RO must consider the applicability of 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2012).  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

